Order *977directing that judgment in favor of plaintiff be marked “ Paid and Satisfied ” reversed on the law and the facts, with ten dollars costs and disbursements, and the matter remitted to Special Term to take proof upon the issue of whether or not tAe judgment was satisfied, the issue to be whether cash and note were accepted in satisfaction or conditionally. We are of opinion that the issue was one which should not have been determined upon conflicting affidavits. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.